Citation Nr: 1540031	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  08-06 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable disability rating for migraine headaches prior to May 24, 2007.

2. Entitlement to a disability rating in excess of 30 percent for migraine headaches from May 24, 2007.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1974 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a December 2007 rating decision, the RO granted an evaluation of 30 percent for migraine headaches from May 24, 2007.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claims are still active, as characterized on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that she cannot work due to her service-connected migraine headaches.  See, e.g., April 2009 VA examination report.  Accordingly, in the August 2011 remand, the Board found the issue of TDIU has been raised by the record, and characterized the issues on appeal so as to include a claim for entitlement to TDIU.

This matter was remanded by the Board in August 2011 for further development.

Documents contained on the Virtual VA paperless claims processing system (Virtual VA) include VA treatment records from the Memphis VA Medical Center (VAMC) dated January 2006 to October 2006, and January 2009 to November 2013.  The Veterans Benefits Management System (VBMS) contains an August 2015 appellate brief.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all reasonable doubt in favor of the Veteran, since October 28, 2006, the Veteran's migraine headaches are manifested by very frequent prostrating and prolonged attacks that are capable of producing severe economic inadaptability.

2. The Veteran's migraine headaches do not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent disability rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).

2. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

	(CONTINUED ON NEXT PAGE)


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letters dated in September 2007, November 2008, and February 2013.  The Veteran was notified of what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements and VA treatment records have been associated with the evidence of record.  

In the August 2011 remand, the Board instructed the AOJ to ask the Veteran to identify any private treatment related to her migraines, and to obtain all outstanding private and VA treatment records from January 2009 to the present.  In February 2013, the AOJ sent the Veteran a letter asking her to identify all sources of treatment for her migraine headaches since January 2009, and to complete an Authorization and Consent to Release Information to VA, VA Form 21-4142, so VA could obtain any identified private treatment records.  To date, no response has been received from the Veteran.  Treatment records from the Memphis VAMC dated January 2009 to November 2013 have been associated with the evidentiary record.  

In the August 2011 remand, the Board also instructed the AOJ to afford the Veteran a new VA examination to determine the severity of her migraine headaches.  The Veteran was afforded a VA examination in May 2013; the Veteran was previously afforded VA examinations during the appeal period in August 2007 and April 2009.  The August 2007, April 2009, and May 2013 VA examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  These examination reports also discuss the functional impact of the Veteran's migraine headaches.  Based on the examinations and the absence of evidence of worsening symptomatology since the most recent examination, the Board concludes the August 2007, April 2009, and May 2013 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the association of the Veteran's VA treatment records dated from January 2009 to November 2013 with the evidentiary record, the February 2013 letter to the Veteran, the May 2013 VA examination and report, and the subsequent readjudication of the claim in July 2013, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Migraine headaches are rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The term "prostrating attack" is not defined in regulation or case law, but can be defined as extreme exhaustion or powerlessness.  Cf. Fenderson, 12 Vet. App. at 126-27 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d ed. 2012).

"Inadaptability" is also not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  It has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004). 

In this regard, the Court has explained that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability rather than just a 50 percent rating.  Id., citing 38 C.F.R. § 4.16.  In the Pierce case, the Court discussed the notion that consideration must also be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce, 18 Vet. App. at 446.  In this regard, the decision mentions that VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-47.

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In a decision dated October 27, 2006, the Board denied the Veteran's claim for an initial compensable disability rating for migraine headaches.  In a January 2007 statement, the Veteran submitted a claim for service connection for migraine headaches, which the RO interpreted as a claim for an increased disability rating.  See July 2007 notice letter.

A January 2007 VA psychiatry note indicates the Veteran complained she was experiencing more frequent headaches, and she was getting pain medications for her headaches.  See January 2007 VA psychiatry attending note.  Upon an April 2007 VA psychiatry visit, the Veteran reported ongoing migraines.

In May 2007, the Veteran was seen in the VA Emergency Department complaining of a migraine headache lasting one week.  Upon a June 2007 VA primary care visit, the Veteran complained of an exacerbation of her migraine headaches, stating she was having frequent episodes of migraine headaches, and that the headaches were lasting longer.  The Veteran reported throbbing, bilateral pain, blurry vision, and nausea.  .

During a July 2007 VA neurology consultation, it was noted the Veteran's migraine headaches became much worse, that the Veteran's headaches were occurring every two-to-three weeks and lasting for seven days each time.  The Veteran reported that she experienced some easing of her headache symptoms with her medications, but the headaches would worsen after three-to-four hours.  The Veteran described her headaches as unilateral and achy, and described experiencing nausea, photophobia, phonophobia, and an aura approximately 30 minutes prior to the headache.  

Upon the August 2007 VA examination, the Veteran reported the frequency of her headaches as two-to-three times per month, and that the headache could last for several days.  The Veteran reported nausea, photophobia, and phonophobia during her headaches, and stated she looked for a quiet dark room during her headaches.  The August 2007 VA examiner noted that the Veteran's headaches could occasionally be debilitating to the point the Veteran was unable to do her job, but at that time the Veteran persevered and continued to work during most of her headaches.

Upon VA examination in April 2009, the Veteran reported she was now getting migraine headaches every other day, and that they could last all day or up to three days.  The Veteran reported an aura before the headache, as well as nausea and intense photophobia and phonophobia.  The Veteran reported the headaches as throbbing, and that they may be sharp or dull.  The Veteran stated she had to lie down in a quiet, dark room and put a hot towel under her neck, and reported during the headaches she had weakness, fatigue, and she was totally debilitated.  The Veteran further reported she had to quit her job because she was completely debilitated during the headaches.

Upon VA examination in May 2013, the Veteran reported experiencing a sharp pain starting on one side of her head, and that sometimes the pain would go around to the other side or all over her head and neck.  The Veteran reported the duration of her head pain as three-to-four days, and reported she also experiences nausea, sensitivity to light, sensitivity to sound, changes in vision, and that she gets irritable with her migraines.  The May 2013 VA examiner reported that the Veteran has characteristic prostrating attacks of migraine headache pain more frequently than once per month, and that she has very frequent prostrating and prolonged attacks of migraine headache pain.  Finally, the May 2013 VA examiner reported that the Veteran's headache condition impacts her ability to work, because she has to stop activity to rest in a dark, quiet room until the headache subsides.

Upon a November 2013 VA neurology visit, the Veteran reported she is only headache-free three-to-four days per week.

First, the Veteran is competent and credible to report on what she feels, such as the severity of headache-related pain.  Accordingly, the Board finds that her statements are credible as to the matter of frequency and severity of her headaches, and she is competent to attest whether her headaches are prostrating in nature.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Notably, as discussed above, the Veteran has consistently reported that her migraine headache attacks are severe in nature, occur very frequently, are prolonged, and impact her ability to function.  The Veteran's competent reports are sufficient to demonstrate that her headache attacks are "prostrating" in nature.  

Further, based upon the lay and medical evidence of record, the Board finds the severity of the Veteran's migraine headaches is productive of, or capable of producing, severe economic inadaptability.  Upon VA examinations in August 2007, April 2009, and May 2013, the Veteran reported that she has to lie down in a dark, quiet room during her migraine headaches until the headaches subside.  Although upon examination in August 2007 the Veteran reported she would work through the headache pain, the Board notes that in a December 2007 statement, the Veteran stated she would deal with the pain because she had to work for a living.  The August 2007 VA examiner noted the Veteran's headaches could be debilitating to the point of making her unable to do her job.  Upon VA examination in May 2013, it was noted the Veteran would have to leave work early or call out sick due to her headaches, and the Veteran reported to the April 2009 VA examiner that she had quit her job due to her headaches.  Accordingly, the Board finds the Veteran's migraine headaches are productive of, or are capable of producing, severe economic inadaptability.

The Board finds that the lay and medical evidence of record, as discussed above, indicates that the Veteran's migraine headache symptoms worsened since the final Board decision in October 2006, and prior to the date her claim was received in February 2007.  See, e.g., January 2007 VA psychiatry note.  Under 38 C.F.R. § 3.4000(o), the effective date for an increased disability rating may be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date.  As the Board finds it is factually ascertainable that the Veteran's migraine disability headache worsened in severity subsequent to the October 27, 2006 Board decision, and prior to her February 2007 claim, but because the Board is unable to pinpoint the exact date on which the increase in disability occurred, the Board affords the Veteran the benefit of the doubt, and finds that the increase in disability occurred on October 28, 2006.

Accordingly, given the totality of the evidence and the medical opinions in this case, the Board finds the criteria for a 50 percent disability rating for migraine headaches have been met, and the Veteran is awarded the maximum schedular rating from October 28, 2006.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to her service-connected migraine headaches.  The Veteran's migraine headaches are manifested by pain, nausea, photophobia, and phonophobia, and she has to stop working in order to lie in a dark, quiet room until the headaches subside.  See, e.g., May 2013 VA examination report; April 2009 VA examination report; August 2007 VA examination report.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for status post removal of right ovary and fallopian tube, and dyspepsia, postgastrectomy syndromes.  Neither the Veteran nor her representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
ORDER

Entitlement to a disability rating of 50 percent for migraine headaches from October 28, 2006 is granted.


REMAND

The Board regrets the additional delay, but again finds that that further development is necessary, and the Veteran's claim of entitlement for TDIU must again be remanded.

In the August 2011 remand, the Board instructed the AOJ to afford the Veteran a new VA examination to address whether the Veteran is unable to secure and maintain substantially gainful employment as a result of her service-connected headache disability.  Upon VA examination in May 2013, the VA examiner noted the Veteran's report that while she was working, she was able to work through her headaches if they were not so severe by taking medications, but that sometimes the Veteran had to leave work or call in sick when the headache was severe enough to be debilitating and require bedrest in a dark, quiet room.  However, regarding whether the Veteran is unable to secure or follow substantially gainful employment due to her service-connected headaches, the VA examiner stated that the Veteran stopped working in 2006 due to a work-related back injury and chronic back pain.  The May 2013 VA examiner did not address the Veteran's statements to the April 2009 VA examiner that she quit her job due to her migraine headaches, and did not fully address whether the Veteran's migraine headaches would affect her ability to secure or follow substantially gainful employment.

The Board has considered the request of the Veteran's representative that a specific medical opinion be sought on whether the Veteran is unemployable due to her service-connected migraine headaches.  See August 2015 appellate brief.  However, in a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013)).

It is currently the Veteran Benefits Administration's (VBA's) policy that if the facts of the case require VA to examine the Veteran as part of his or her TDIU claim, not to ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013) (citations omitted).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as described above.  See Floore, 26 Vet. App. at 381.

In light of the foregoing, the Boards finds that it is not appropriate to remand this case solely for the May 2013 VA examiner to clarify her opinion on whether the Veteran is unemployable due to her service-connected migraine headaches.

However, the Board finds that a remand is necessary for VA examination to clarify the extent of functional impairment caused by all of the Veteran's service-connected disabilities.  The Veteran is currently service connected for migraine headaches, status post removal of right ovary and fallopian tube, and dyspepsia, postgastrectomy syndromes.  The Veteran was last afforded a VA examination regarding her service-connected dyspepsia in March 2008; a November 2013 VA gastroenterology note indicates the Veteran currently receives treatment for symptoms of her service-connected dyspepsia, as well as for non-service connected gastrointestinal disabilities.  On remand, the AOJ should obtain a medical opinion regarding the degree to which the Veteran's functional limitations due to her service-connected disabilities jointly affect her ability to function in a work setting and to perform work tasks.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include all treatment records from the Memphis VAMC dated from November 2013 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development is completed, and after any records obtained have been associated with the evidentiary record, afford the Veteran a VA examination with an appropriate examiner or examiners to determine the functional impact caused by her service-connected disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  

After the record review and examination of the Veteran, the VA examiner(s) is asked to fully describe the functional effects of the Veteran's service-connected disabilities, and the degree to which the Veteran's functional limitations due to her service-connected migraine headaches, status post removal of right ovary and fallopian tube, and dyspepsia, postgastrectomy syndromes jointly relate to her ability to function in a work setting and to perform work tasks.

The examiner should note the only gastrointestinal disability for which the Veteran is currently service connected is dyspepsia, postgastrectomy syndromes.  Accordingly, to the extent possible, the examiner is asked to only describe the symptoms and functional effects of the Veteran's service-connected dyspepsia.  If it is not possible differentiate the symptoms and effects of the service-connected dyspepsia from her nonservice-connected gastrointestinal disabilities, the examiner is asked to clearly state such a conclusion.  

The examiner should address the Veteran's reports that she would have to leave work or call in sick when her migraine headaches were severe because they were debilitating, and required bedrest in a dark, quiet room, and that she had to quit her job because of her migraine headaches.  See May 2013 VA examination; April 2009 VA examination.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


